DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-14 as originally amended and filed on 10/15/2019.

This is a First Action Allowance of Claims 1-14 as expounded upon below. 

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 18 April 2017 (20170418).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/IB2018/051680 filed on 03/14/2018, which claims priority to Japanese Application number 2017-081751 filed on 18 April 2017 (20170418).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 10/15/2019 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.
EXAMINERS COMMENT
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a complete representation of the invention.  
Figure(s) 1 and 2 attempt(s) to show as described in the specification paras:
“[0008] Fig. 1 is a diagram of an exemplary system configuration of a straddle-type vehicle information processor according to an embodiment of the invention. and
[0009] Fig. 2 is a flowchart of an exemplary operation by the straddle-type vehicle information processor according to the embodiment of the invention. “

However the figure(s) contain(s) empty boxes that should be filled with appropriate verbiage to reflect for example, Paras [0016-31] of the specification as filed on 10/15/2019.   
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  It is the Examiners position that filling in the empty boxes of the figures provides the structural detail that is essential for a proper understanding of the disclosed invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of JP2006151280A to Seiko is 
“The subject-matter of claim 1 therefore differs from this known D1 in that the falling phase recognition section (12) recognizes that the straddle-type vehicle (1) enters the falling phase in the case where a change in a degree of instability (a) of said traveling straddle-type vehicle (1) over time shows an increasing tendency, the degree of instability (a) being derived at least on the basis of the roll rate (Rr) and the yaw rate (Ry) acquired by the posture information acquisition section (11) and is therefore new (Article 33(2) PCT). 

1.3 The solution to this problem proposed in claim 1 of the present application is considered as involving an inventive step (Article 33(3) PCT) for the following reasons: none of the found prior art converts the roll rate and yaw rate into a "degree of instability” parameter, which is then tracked to see if it increases overtime in order to determine whether a fall has occurred or not. D1 and the other found documents manipulate the roll rate and yaw rate so that they represent the amount/angle of roll and yaw that the vehicle is experiencing and then compare that to a table or graph to determine whether the vehicle has fallen or not. The solution proposed is more fault tolerant since it measures over a span of time instead of at discrete instances, making it less affected by short spikes in the roll and yaw rates which would trigger the system of D1. The skilled person has no incentive to implement such a system from D1 as it does not discuss the occurrence of false positives or measurement errors.”

The instant Examiner also found pertinent art and explains below how US 6055472 A to Breunig; Volker et al. and European Patent No. 0430813B1 to SAINT MARTIN PHILIPPE et al. teach a majority of the claim limitations.  However, the combination of Breunig and Saint Martin also fail to teach or render obvious either A straddle-type vehicle information processor (10) comprising: a posture information acquisition section (11) that acquires posture information of a traveling straddle-type vehicle (1); and a falling phase recognition section (12) that recognizes that the traveling straddle-type vehicle (1) enters a falling phase on the basis of a change in the posture information, which is acquired by the posture information acquisition section (11), over the falling phase recognition section (12) recognizes that the straddle-type vehicle (1) enters the falling phase in the case where a change in a degree of instability (a) of said traveling straddle-type vehicle (1) over time shows an increasing tendency, the degree of instability (a) being derived at least on the basis of the roll rate (Rr) and the yaw rate (Ry) acquired by the posture information acquisition section (11) or A straddle-type vehicle information processing method comprising: 
a posture information acquisition step of acquiring posture information of a traveling straddle-type vehicle; and 
a falling phase recognition step of recognizing that the traveling straddle-type vehicle enters a falling phase on the basis of a change in the posture information, which is acquired in the posture information acquisition step, over time, 
wherein in the posture information acquisition step, at least a roll rate and a yaw rate that are generated in the traveling straddle-type vehicle are acquired as the posture information, and 
in falling phase recognition step, it is recognized that the straddle-type vehicle enters the falling phase in the case where a change in a degree of instability of said traveling straddle-type vehicle over time shows an increasing tendency, 
the degree of instability being derived at least on the basis of the roll rate and the yaw rate acquired in the posture information acquisition step as set forth in the independent claim(s). (Emphasis added). 

The closest prior art of US 6055472 A to Breunig; Volker et al. teaches portions of the instant claims 1 and 14 as cited below, Breunig teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    332
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    215
    336
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    701
    382
    media_image3.png
    Greyscale


“(2) FIG. 1 schematically depicts a vehicle FZ which is in a tilted position above a horizontal plane FE, preferably the road surface plane. Rotation rate sensors DSx, DSy, and DSx, which measure angular velocities .omega.x, .omega.y, and .omega.z about roll axis x', pitch axis y', and yaw axis z', are installed in the vehicle. The center of the vehicle's coordinate system x', y', z' is an arbitrarily selected vehicular fixed point S, preferably of the vehicle's center of gravity. As set forth in the flow chart depicted in FIG. 3, the measurement of angular velocities .omega.x, .omega.y, .omega.z is performed in method step 1.”

Wherein it is understood that while a processor is not expressly shown, a review of Breunig Col. 1 lines 34+ teaches Breunig incorporates and builds upon “European Patent No. 0 430 813 B1 to SAINT MARTIN PHILIPPE et al. describes a system for vehicle rollover detection which has one rotation rate sensor and three acceleration sensors.” Which does teach an information processor 9 in figures 3 and 4 reproduced below:

    PNG
    media_image4.png
    253
    369
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    376
    576
    media_image5.png
    Greyscale

Accordingly it is considered that Breunig also contains the necessary processors and sensors to perform the method steps found in Figure 3 above, accordingly, Bruenigs information processor comprises: 
a posture information acquisition section that acquires posture information of a traveling straddle-type vehicle from the rotation rate sensors in Figure 3, step 1 and Col. 2, Lines 22+:
“Rotation rate sensors DSx, DSy, and DSx, which measure angular velocities .omega.x, .omega.y, and .omega.z about roll axis x', pitch axis y', and yaw axis z', are installed in the vehicle. “; and 

a falling phase (also known in the art as a “rollover event”) recognition section that recognizes that the traveling straddle-type vehicle enters a falling phase on the basis of a change in the posture information, which is acquired by the posture information acquisition section, over time in Figure 3 steps 2-3 and Col. Lines 29+:

(4) Gimbal angle .phi.z is not required, because yawing of the vehicle is not relevant for a rollover. In method step 3, gimbal angles .phi.x and .phi.y are calculated by integrating the changes over time in gimbal angles .phi.x and .phi.y. In method step 4, the transformation matrix T indicated in equation (2) is calculated from gimbal angles .phi.x and .phi.y:“,  

wherein the posture information acquisition section at least acquires a roll rate (Rr) and a yaw rate (Ry) that are generated in the traveling straddle-type vehicle (1) as the posture information in Fig. 3 step Col. Lines 29+ above as well as claim 1 below found in Col. 4 lines 23+:
“1. An arrangement for detecting a rollover event in a vehicle, comprising:
a first rotation rate sensor for measuring an angular velocity of the vehicle about a roll axis;
a second rotation rate sensor for measuring an angular velocity of the vehicle about a yaw axis;
a third rotation rate sensor for measuring an angular velocity of the vehicle about a pitch axis“, and 

the falling phase recognition section recognizes that the straddle-type vehicle  enters the falling phase in the case where a change in a degree of instability of said traveling straddle-type vehicle in figure 3 steps 8-10 and Col. 3, lines 36+:
“(7) It is evident from FIG. 3 that method step 6 is followed by three further method steps 8, 9, and 10. In these three method steps 8, 9, and 10, a criterion for a rollover is derived using a different procedure. These method steps are either, as depicted in FIG. 3, appended to the calculation method previously described, or are performed alone without the other method, or concurrently with the other method.
(8) In method step 8, a calculation is made of a potential energy .DELTA.U that is necessary to bring the vehicle from its instantaneous position into an unstable position from which the vehicle rolls over. As has been elucidated in FIG. 2, vehicular fixed point S would need, from the instantaneous position depicted, to increase its distance with respect to the horizontal plane FE by a magnitude .DELTA.h. This is because the vehicular fixed point would have 
 (10) where m is the known mass of the vehicle, and g the acceleration of gravity. The difference .DELTA.h between the instantaneous distance of vehicular fixed point S with respect to horizontal plane FE and the aforesaid maximum distance can be determined, by simple geometrical calculations, from the vehicle dimensions and from the transformation matrix T that has already been calculated. In the next method step, the rotational energy .DELTA.W of the vehicle is calculated as defined in equation (4): ##EQU3## where .THETA. designates the moment of inertia of the vehicle, and .omega. is an angular velocity about a vehicle axis measured with the rotation rate sensors. In method step 6, a decision is made as to whether the rotational energy .DELTA.W is greater than the potential energy .DELTA.U. If so, a rollover of the vehicle will definitely occur. A rollover is accordingly signaled so that the occupant protection devices can be activated.“, 

Wherein it is understood that the claimed “degree of instability” connotes the recited “rotational energy”,
the degree of instability being derived at least on the basis of the roll rate and the yaw rate acquired by the posture information acquisition section in Claims 1 and 2 in Col 4, lines 33-42 and 51-63 below:
“an arrangement for determining a position of a vehicular fixed point projected into a horizontal plane as a function of the angular velocity of the vehicle about the roll axis, the angular velocity of the vehicle about the yaw axis, and the angular velocity of the vehicle about the pitch axis, wherein the arrangement for determining the position of the vehicular fixed point signals the rollover event of the vehicle if the projected vehicular fixed point exceeds boundaries of a vehicular fixed surface projected into the horizontal plane.”  

“an arrangement for calculating a rotational energy of the vehicle as a function of the angular velocity of the vehicle about the roll axis, the angular velocity of the vehicle about the yaw axis, and the angular velocity of the vehicle about the pitch axis, wherein the arrangement for calculating the rotational energy of the vehicle signals the rollover event of the vehicle if the rotational energy of the vehicle exceeds a threshold representing a potential energy for tilting the vehicle from an instantaneous position of the vehicle into a second position where 

Again, as stated above, none of the prior art teaches or renders obvious the falling phase recognition section recognizes that the straddle-type vehicle enters the falling phase in the case where a change in a degree of instability of said traveling straddle-type vehicle over time shows an increasing tendency as claimed.

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not 
US 5098041 A to Uetrecht; David S. teaches, inter alia calculating the rotational rate of a vehicle using the square root of the sum of the squares of the estimated roll and yaw rates in Col. 4, lines 29+:
“ (13) Logic circuit 36 also employs transfer functions 40-48. Transfer function 48 inputs estimated roll and yaw rates .omega..sub.1 and .omega..sub.3. Its output, a, is high when the square of the nutation rate exceeds the square of the rate deadband .omega..sub.db. The nutational rate is defined as the square root of the sum of the squares of the estimated roll and yaw rates .omega..sub.1 and .omega..sub.3.”


US 6428118 B1 to Blosch; Georg teaches inter alia, detecting rollover conditions in figure 5 steps 202 and 203 and Col. 6, lines 15+:

“If angular rate sensors are used to monitor an acceleration rollover or a braking rollover, .omega..sub.i or the cited integral of .omega..sub.i over time is supplied in step 202. “


US 20040162654 A1 to Lu, Jianbo  et al. teaches inter alia, detecting rollover conditions in figure 6 steps 80, 82 and 98 and paras:

“[0051] The roll condition of the vehicle may also be established by one or more of the following translational or rotational positions, velocities or accelerations of the vehicle including a roll gyro, the roll rate sensor 34, the yaw rate sensor 28, the lateral acceleration sensor 32, a vertical acceleration sensor, a vehicle longitudinal acceleration sensor, lateral or vertical speed sensor including a wheel-based speed sensor, a radar-based speed sensor, a sonar-based speed sensor, a laser-based speed sensor or an optical-based speed sensor.
[0052] Based on the inputs from sensors 20, 28, 32, 34, 35, 36, 37, controller 26 determines a roll condition and controls any one or more of the safety devices 40-45.“

US 20050113973 A1 to Endo, Gen  et al. teaches inter alia, detecting phases of stability including a falling phase in figures 1 and 2 and paras:

“[0038] In the above formula, .DELTA..omega. and .DELTA..PHI. are estimated values of phase errors of the phase estimator and the phase generator on a motion obtained by observing the motion. The phase of the motion can be estimated from the robot sensors. More specifically, in the case of a walking motion, the phase can be estimated from the touch down time of the sole switch (or the touch down confirming sensor) and the period of the motion. In the case of a motion of arms from which a coordinated periodic motion of the entire body can be predicted on the basis of the time when the contact switch of a finger tip touches an object and the time elapsed since the start of the motion, the phase can be estimated from the time when a similar joint motion starts and the period of the motion. 
[0042] When a sharp phase change is predictable (e.g., as a result of stumbling during the walk), a technique of manipulating the input signal (control output) U to the movable sections of the robot by using a dynamical system may be conceivable. For example, a smooth motion can be realized by using the formula below. (A technique of smoothly changing the phase is suited for a walk that ends with several steps such as a walk on a slope. On the other hand, the phase has to be changed sharply and the control basis itself has to be switched for a motion such as a stumbling motion that needs to be responded quickly. The controller guarantees a smooth motion in such a case.) 2 z t = - z + f ( ) U = z [ formula 6 ]“.

US 20090152940 A1 to Mercier; Daniel et al. teaches inter alia, detecting instability of a straddle-type vehicle using yaw rate/moment in figures 6-8 and paras:

“[0065] FIGS. 6-8 illustrate simplified force diagrams resulting from typical instability conditions experienced by a three-wheel vehicle configured with a single centered rear wheel and corrective braking forces applied to the tires to restore the vehicle to stable operation. FIGS. 6-8 schematically illustrate a three-wheel vehicle with front tire footprints 70 and 72 disposed on either side of the longitudinal axis y at an equal distance L from the longitudinal axis y and a single rear tire footprint 74 disposed along the longitudinal axis y. As can be appreciated by FIG. 6, a clockwise yaw moment Y.sub.v about the center of mass C.sub.m3 which induces either an oversteer or an understeer condition is counteracted by a braking force applied to the front left tire at the footprint 70 to create a force vector b. The braking force b generates a counter clockwise braking yaw moment Y.sub.b to counteract the vehicle's yaw moment Y.sub.v. As illustrated in FIG. 7, a counter clockwise yaw moment Y.sub.v inducing either an oversteer or an understeer condition is counteracted by a braking force applied to the front right tire at the footprint 72 to create a force vector b which generates a clockwise braking yaw moment Y.sub.b that counteracts the vehicle's yaw moment Y.sub.v. 

US 20140236426 A1 to Kosaka; Yusuke et al. teaches inter alia, a posture detecting device 5 of a straddle-type vehicle using yaw rate/moment in figures 6-8 and paras:

““[0036] The posture detecting device 5, which is one specific example of the posture state detecting device 44, is provided on the vehicle main body 1, and detects posture information of the vehicle main body 1, including tilt or inclination of the vehicle main body 1 in the front-back direction (about the Y axis). The posture detecting device 5 detects, for example, the vehicle pitch angle (posture angle) and vehicle pitch velocity (posture angular velocity) of the vehicle main body 1. The posture detecting device 5 detects the vehicle pitch angle and vehicle pitch velocity, using a gyro sensor and an acceleration sensor, for example. The posture detecting device 5 outputs the detected posture information to the control device 11. 

[0065] FIGS. 6-8 illustrate simplified force diagrams resulting from typical instability conditions experienced by a three-wheel vehicle configured with a single centered rear wheel and corrective braking forces applied to the tires to restore the vehicle to stable operation. FIGS. 6-8 schematically illustrate a three-wheel vehicle with front tire footprints 70 and 72 disposed on either side of the longitudinal axis y at an equal distance L from the longitudinal axis y and a single rear tire footprint 74 disposed along the longitudinal axis y. As can be appreciated by FIG. 6, a clockwise yaw moment Y.sub.v about the center of mass C.sub.m3 which induces either an oversteer or an understeer condition is counteracted by a braking force applied to the front left tire at the footprint 70 to create a force vector b. The braking force b generates a counter.”

US 20150158360 A1 to UEBAYASHI; Yuichi et al. teaches inter alia, calculating and detecting acceptable body roll angles for varying speeds and vehicle conditions in figures 5A-C, 8A-C, 10A-C and paras:

“[0159] Examples of the above-described relationship defined by the map (or arithmetic expression) are shown in FIGS. 5A, 5B, and 5C. Broken line graphs in FIGS. 5A, 5B, and 5C each show, by way of example, the relationship between the vehicle speed V and the reference vehicle body roll angle .theta.b_base when the steering angle .delta. takes a certain value different from each other. FIG. 5A shows an example where .delta. is zero, FIG. 5B shows an example where .delta. takes a positive value .delta.x (.delta.x is a representative value), and FIG. 5C shows an example where .delta. takes a negative value -.delta.x.

[0250] Examples of the above-described relationship defined by the map (or arithmetic expression) are shown in FIGS. 8A, 8B, and 8C. Broken line graphs in FIGS. 8A, 8B, and 8C show, by way of example, the relationship between the vehicle speed V and the reference vehicle body roll angle .theta.b_base when the yaw rate .omega.z is maintained at zero, when .omega.z is maintained at a positive value .omega.za (.omega.za is a representative value), and when .omega.z is maintained at a negative value -.omega.za, respectively.

[0281] In this case, in the example shown in FIG. 10A, 10B, or 10C, the deviation state quantity f1 is determined such that the sensitivity of the change in f1 to the change in .theta.b changes continuously around each of the upper limit lim_R and the lower limit lim_L of the acceptable vehicle body roll angle area.”


US 20150224845 A1 to Anderson; Zackary Martin et al. teaches inter alia, using prestored “rollover models” to detect an imminent rollover condition, which connotes the claimed falling phase in para [0931]:

“…a vehicle rollover model for SUVs may be utilized that incorporates a number of sensors such as lateral acceleration to change the suspension dynamics if an imminent rollover condition is detected.”

US 20160161526 A1 to MIKI; Masayuki teaches inter alia, detecting when a straddle-type vehicle is falling in figures 3-8, 11, 13, 14 and paras:

“[0106] When the motorcycle 100 is performing normal travelling, the roll angle is in the prescribed range. On the one hand, when the motorcycle 100 falls over, the roll angle is out of the prescribed range. When the vehicle lateral force F.sub.total and the lateral forces Fyf, Fyr are calculated based on the actual roll angle during falling, the vehicle lateral force F.sub.total and the lateral forces Fyf, Fyr become significantly large. When the hydraulic pressure controller 30 is controlled based on the vehicle lateral force F.sub.total and the lateral forces Fyf, Fyr, the braking forces of the front wheel 14 and the rear wheel 82 largely fluctuate. However, the necessity of adjustment of the braking force during falling is low.
[0107] In the example of FIG. 13, the vehicle lateral force F.sub.total and the lateral forces Fyf, Fyr are set to 0 during falling of the motorcycle 100. Thus, the adjustment of the unnecessary braking force during falling of the motorcycle 100 is prevented.”

US 20190111936 A1 to Fu; Chengxuan et al. teaches inter alia, detecting when a safety-critical yawing motion in Fig. 6 and paras:

“[0007] According to an example embodiment of the present invention, a method for determining a safety-critical yawing motion of a vehicle includes: comparing a specification signal, which represents an ascertained setpoint yaw rate of the vehicle for an anticipated trajectory of the vehicle, to a measured signal, which represents an instantaneous yaw rate of the vehicle based on a measured actual trajectory of the vehicle, in order to generate a comparison signal; checking the comparison signal to determine whether an amplitude of the comparison signal exceeds a first threshold value in order to supply a check signal when the first threshold value is exceeded; in response to the check signal, examining the comparison signal to determine whether a frequency of the comparison signal exceeds a second threshold value in order to supply an examination signal when the second threshold value is exceeded; and, in response to the examination signal, supplying a yawing-motion signal, which represents the safety-critical yawing motion of the vehicle.
[0049] The first signal characteristic 610 represents an ideal transverse acceleration or the setpoint yaw rate from FIG. 2. Second signal characteristic 620 represents a transverse acceleration or an actual transverse acceleration or the instantaneous yaw rate from FIG. 2. Second signal characteristic 620 has greater amplitudes or oscillations than first signal characteristic 610. Third signal characteristic 630 represents an amplitude of the lateral run-out or an amplitude of a yawing motion. Fourth signal characteristic 640 represents a rate of a lateral run-out amplitude or yawing-motion amplitude. Third signal characteristic 630 and fourth signal 640 are determined with the aid of first signal characteristic 610 and second signal characteristic 620. First signal characteristic 610, second signal characteristic 620, third signal characteristic 630, and fourth signal characteristic 640 represent analog signals, and fifth signal characteristic 650 and sixth signal characteristic 660 represent digital signals. In this context, fifth signal characteristic 650 and sixth signal characteristic 660 represent lateral run-out signals or yawing-motion signals. Fifth signal characteristic 650 and sixth signal characteristic 660 are determined using first signal characteristic 610 and second signal characteristic 620 and/or using third signal characteristic 630 and fourth signal characteristic 640.”

Again, as stated above, none of the prior art teaches or renders obvious the falling phase recognition section recognizes that the straddle-type vehicle enters the falling phase in the case where a change in a degree of instability of said traveling straddle-type vehicle over time shows an increasing tendency as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220126


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665